                                                                                         Page 2


I thank the Court for its consideration.

                                                   Respectfully,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               By: __/s/ Lucas Issacharoff______
                                                   LUCAS ISSACHAROFF
                                                   Assistant United States Attorney
                                                   86 Chambers St. 3rd Floor
                                                   New York, New York 10007
                                                   Tel.: 212-637-2737
                                                   Fax: 212-637-2702
                                                   E-mail: lucas.issacharoff@usdoj.gov


Cc:    Randolph D. Janis, Esq.
       DOUGLAS & LONDON, P.C.
       59 Maiden Lane, 6th Floor
       New York, New York 10038

       Counsel for Plaintiff, Non-Party Nicolette & Harris

       Joshua Thad Reece
       Thomas Andrew Graham
       HALL BOOTH SMITH, P.C.
       54 W. 40th St – Suite 731                              DENIED. It is ORDERED that the
       New York, New York 10018                               Government shall file any motion to
                                                              substitute by February 21, 2020. The
       Counsel for Sandy Lau Bui, D.O.                        Court will address the time to file any
                                                              motion to dismiss after ruling on the
       Patrick J. Murphy                                      motion to substitute.
       HEIDELL, PITTONI, MURPHY & BACH, LLP
       99 Park Avenue                                         SO ORDERED.
       New York, New York 10016
                                                              Dated: January 30, 2020
       Counsel for New York & Presbyterian Hospital                  New York, New York
